United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1146
Issued: January 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 7, 2008 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated February 6, 2008, which finalized an
overpayment of compensation in the amount of $5,121.54 for which waiver was denied.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in
the amount of $5,121.54, because health benefits insurance premiums were not deducted
from her compensation checks during the period January 7, 1995 to January 1, 1999; and
(2) whether the Office properly denied waiver of the overpayment; and (3) whether the
Office properly determined to recover the overpayment at the rate of $200.00 every four
weeks from her continuing compensation payments.

FACTUAL HISTORY
On November 28, 1994 appellant then a 37-year-old window clerk, filed an
occupational disease claim for right foot pain. The Office accepted the claim for
sesamoiditis right foot, release of several pedal nerves and tendons with release of three
compartments in the right foot, with surgery on January 6, 1995. Appellant stopped work as
of January 6, 1995. She received appropriate compensation and medical benefits and was
placed on the periodic rolls.
On October 6, 1997 appellant was notified of her compensation benefits and how
they would be computed.
A daily computation log dated September 26, 1997 noted that appellant’s weekly pay rate
was $684.69 per week or a net salary of $2,173.88 per month. The documents indicated that
there were no health benefits codes and no health benefits withholding dates.
On March 4, 1999 appellant completed a Federal Employee Health Benefits (FEHB)
enrollment form and selected the box indicating that she had elected not to enroll in the FEHB
program. The employing establishment indicated that the form was received on March 24, 1999
and that the date of the election would be March 28, 1999.
In a worksheet dated January 27, 1999, the Office determined that appellant received an
overpayment because her health insurance premiums were not deducted from January 7, 1995
through January 1, 1999. For the period January 7 to November 10, 1995, the Office found that
the premiums were $16.58 per pay period. It noted that appellant received 22 payments during
this time frame, which was equal to $364.76. For the period November 11, 1995 to January 5,
1996, the Office noted that the premiums were $45.65 per pay period and that appellant received
four payments which was equal to $182.60. For the period January 6, 1996 to January 3, 1997,
the premiums were $43.61 per pay period. The Office found that appellant received 26
payments equal to $1,133.86. For the period January 4, 1997 to January 2, 1998, the premiums
were $49.95 per pay period. The Office noted that appellant received 26 payments equal to
$1,298.70. For the period January 3, 1998 to January 1, 1999, the premiums were $82.37 per
pay period and appellant received 26 payments equal to $2,141.62. It added these amounts due
to determine that appellant received a total overpayment in the amount of $5,121.54.1 The
Office advised that appellant had contacted the insurance carrier and confirmed that she used her
health benefits “constantly even in 1998….”
On February 22, 2000 the Office issued a preliminary determination indicating that
appellant had been overpaid in the amount of $5,121.54, which occurred because health benefits
insurance premiums were not deducted from her compensation for the period January 7, 1995
through January 1, 1999. It made a preliminary finding that she was without fault in creating an
overpayment. The Office informed appellant of her right to challenge the amount of the
overpayment or request a waiver of the overpayment by requesting a telephone conference, a
request for a written review of the record, or a request for a prerecoupment hearing. If appellant
wished waiver of the overpayment, she was directed to submit financial information by
1

The record does not reflect that appellant received these worksheets.

2

completing an overpayment recovery questionnaire. The Office advised that the form should be
accompanied by supporting financial documentation such as income tax returns, bank account
statements, bills and canceled checks, plus any other documentation to support the income and
expenses shown on the form. Appellant was advised that, if she failed to provide the requested
information within 30 days, the Office would deny waiver.
By letter dated March 1, 2000, appellant stated that she had contacted the Office to
confirm who had responsibility for payment of her health benefits. She contended that she was
informed that she was not responsible for the premiums and did not believe that it was her fault
that an overpayment had occurred. Appellant completed an overpayment recovery questionnaire
and requested a telephone conference. She indicated that her monthly expenses were $5,000.00.
By letters dated July 20 and November 13, 2001, the Office advised appellant that it
received her March 1, 2000 letter and request for waiver. It requested that she complete a new
overpayment form, as her previous form was incomplete and did not list her monthly earnings or
itemize any expenses.
Appellant submitted an overpayment recovery questionnaire noting her monthly income
as $4,446.00 and her monthly expenses as amounting to $4,072.00. She also indicated that her
husband had recently passed away and she had not yet received his medical bills.
In a letter dated November 5, 2004, the Office again informed appellant that her
overpayment form was outdated and requested that she submit an updated form. It provided her
15 days to submit the requested information. Appellant submitted an overpayment recovery
questionnaire dated November 15, 2004 noting her monthly income as $4,069.87 and her
monthly expenses as amounting to $4,047.46. She also indicated that she had savings of
$28,000.00 from life insurance following the death of her husband.
By letter dated October 31, 2007, the Office advised appellant that she must complete
an updated overpayment recovery questionnaire before it could conduct a telephone
conference. Appellant was advised to complete the form and return it within 15 days.
On November 14, 2007 the Office received an updated overpayment recovery
questionnaire. Appellant disputed the overpayment because she never received any
statements saying that she was receiving “any form of health benefits payment deductions.”
She listed her monthly income as $5,618.00 and her monthly expenses as $5,591.63.
Appellant also had cash and savings in the amount of $4,228.00. She did not supply any
documentation to support her expenses, which included $2,050.00 in other expenses which
were not specifically identified.
By decision dated February 6, 2008, the Office finalized its finding that appellant had
received an overpayment of compensation in the amount of $5,121.54, for which she was not at

3

fault. It found that she was not entitled to waiver of recovery of the overpayment and directed
recovery from continuing compensation at the rate of $200.00 each four weeks.2
LEGAL PRECEDENT -- ISSUE 1
The regulations of the Office of Personnel Management, which administers the FEHB
program, provide guidelines for registration, enrollment and continuation of enrollment of
federal employees. In this connection, 5 C.F.R. § 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”3
In addition, 5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and any applicable agency contributions
required under section 8906 of Title 5 United States Code, to OPM for deposit in
the Employees’ Health Benefits Fund.”4
ANALYSIS -- ISSUE 1
In this case, deductions for health insurance premiums were not made from appellant’s
compensation payments for the period January 7, 1995 to January 1, 1999. The Office
determined that health benefits of $5,124.54 should have been deducted from her compensation
for this period as she had elected enrollment and premiums were not deducted. Appellant
disputed the overpayment contending that she never received any statements saying that she was
receiving “any form of health benefits payment deductions.” However, on March 4, 1999
appellant completed FEHB enrollment form and selected the box electing not to continue her
enrollment in the FEHB program. The Office confirmed that appellant used her health insurance
benefits extensively during this time frame, noting that she used her health benefits “constantly
even in 1998.” Other evidence from the employing establishment and her insurer also confirm
that she was covered during the period in question. The Office calculated appellant’s share of
the premiums, which were not withheld from her compensation payments and determined an
overpayment in the amount of $5,121.54.

2

The Office indicated that on January 16, 2008 a call was placed to appellant to schedule a conference, which
was set for January 24, 2008. However, it indicated that appellant did not answer her telephone on the date of the
scheduled conference.
3

See 5 C.F.R. § 890.502(a)(1); see John Skarbek, 53 ECAB 630 (2002).

4

Id. at § 890.502(c).

4

As no health benefit deductions were made from her compensation during this time
period and there is no evidence that she cancelled her health benefits enrollment, until March 4,
1999, the Board finds that an overpayment was created in the amount of $5,124.54 from
January 7, 1995 to January 1, 1999, due to the nonwithholding of health insurance premiums.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Federal Employees’ Compensation Act provides that, where an
overpayment of compensation has been made because of an error of fact or law, adjustment shall
be made by decreasing later payments to which an individual is entitled. The only exception to
this requirement is a situation which meets the tests set forth as follows in section 8129(b):
Adjustment or recovery by the United States may not be made when incorrect payment has been
made to an individual who is without fault and when adjustment or recovery would defeat the
purpose of the Act or would be against equity and good conscience.5
Office regulations, at 20 C.F.R. § 10.438, state:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the Act or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”6
ANALYSIS -- ISSUE 2
Although appellant was found without fault in creating the $5,121.54 overpayment, she
bears responsibility for providing the financial information necessary to support her request for
waiver. She submitted several overpayment recovery questionnaires, the most recent dated
November 14, 2007, which revealed monthly income of $5,618.00, expenses of $5,591.63 and
$4,228.00 cash on hand. Although the Office asked appellant to submit supporting financial
documents including, copies of bills supporting the expenses listed, she did not respond within
the 30-day time period. It explained that this information was necessary to consider the question
of waiver and to determine a reasonable method for collection. The Office properly explained
that failure to submit the requested information would result in the denial of waiver. Because
appellant failed to submit sufficient evidence, as requested by the Office, showing that recovery
of the overpayment would defeat the purpose of the Act or would be against equity and good
conscience, the Board finds that the Office properly denied waiver of the recovery of the
overpayment pursuant to 20 C.F.R. § 10.438(b).
5

5 U.S.C. § 8129.

6

20 C.F.R. § 10.438.

5

LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act. Section
10.441(a) of the regulations provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”7
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under the
Act. As noted, she completed an overpayment recovery questionnaire but, failed to submit
additional supportive financial documents requested by the Office prior to the issuance of the
February 6, 2008 overpayment decision.
In cases where the claimant is being paid compensation on the periodic rolls and the
claimant does not respond to the preliminary overpayment decision, a final decision should be
issued without conducting a conference and the debt should be recovered from such benefits as
quickly as possible.8 Furthermore, without the appropriate financial documentation as required
by 20 C.F.R. § 10.441, the Office was unable to consider her financial circumstances. On
appeal, appellant contends that she timely submitted the requested financial information.
However, as noted above, she did not submit the supporting financial documentation. The Board
finds that the Office did not abuse its discretion in following its regulations and deducting
$200.00 every four weeks from her continuing compensation payments.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $5,121.54 from January 7, 1995 to
January 1, 1999. The Board further finds that the Office properly denied waiver of the recovery
of the overpayment. The Board finds that the Office properly required repayment of the
overpayment by deducting $200.00 from appellant’s continuing compensation payments.

7

20 C.F.R. § 10.441.

8

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(c)(2) (October 2004).

6

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

